Citation Nr: 1125294	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  02-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a left knee disability status post total left knee replacement for the period prior to February 11, 2004.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to December 1956.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issues on appeal, most recently in October 2004 for further development of the record.

In an August 2009 decision, the Board denied entitlement to an evaluation in excess of 30 percent for the left knee disability for the period prior to February 11, 2004, and denied entitlement to an evaluation in excess of 60 percent for the period subsequent to April 1, 2005.  The period between February 2004 and April 2005 was not at issue, as a temporary total rating of 100 percent was in effect.  

The Veteran appealed the August 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Order, the Court granted a Joint Motion for Partial Remand.  This order vacated that part of the August 2009 decision that denied entitlement to an evaluation in excess of 30 percent and remanded the issue to the Board for further consideration with the instructions in the Joint Motion.  The appeal as to the remaining issue was dismissed.  This matter has now been returned to the Board for action consistent with the Joint Motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As of January 6, 2004, there is objective evidence that the symptoms of the Veteran's service connected left knee disability status post total left knee replacement include the dislodgement of the patella, and that this was productive of severe pain.  

2.  Prior to January 6, 2004, the service- connected left knee disability status post total left knee replacement is not shown to be productive of left knee disability with extension limited to 30 degrees, nonunion of the tibia and fibula with loose motion requiring brace usage or ankylosis of the knee.  Chronic residuals consisting of severe painful motion or weakness of the left knee are not demonstrated during this time period.


CONCLUSIONS OF LAW

1.  For the period beginning January 6, 2004, the criteria for the assignment of a 60 percent evaluation for the service-connected left knee disability status post total left knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45 4.71a, Diagnostic Code 5055 (2010).

2.  For the period prior to January 6, 2004, the criteria for the assignment of an evaluation in excess of 30 percent for the service-connected left knee disability status post total left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45 4.71a, Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the Veteran was provided with VCAA notification letters that contained all of the notice required by Pelegrini and Dingess, with the most recent letter having been sent in February 2007.  These letters were all provided to the Veteran after the initial adjudication of his claims.  However, his claims were readjudicated after he received his notice and had an opportunity to respond.  Therefore, the timing problem did not result in any harm to the Veterans' claim.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  Neither the Veteran nor his representative contends that the notification was inadequate.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has been met.  Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran was afforded a VA examination of his left knee during the period in question.  All identified records that are available have been obtained.  The Veteran and his representative have not argued that any failure in the duty to assist has harmed the Veteran's appeal.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty to assist provisions of the VCAA has been met. 



Increased Evaluation

The Veteran contends that his left knee disability was productive of a greater degree of disability prior to February 11, 2004 than was reflected by the 30 percent evaluation in effect during this period.  The Joint Motion specifically note a January 2004 private record and an October 2002 VA treatment record that refer to the left knee as being either "quiet painful" or having "severe" pain.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's left knee disability is currently evaluated under Code 5055, the criteria for evaluating knee replacement.  38 C.F.R. § 4.71a.  Under Code 5055, a 30 percent evaluation is the minimum rating assignable following implantation of the prosthesis.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to Code 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  A 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the knee following implantation of the prosthesis.  A total evaluation is assigned for one year following implantation of the prosthesis. 

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

In a February 1962 rating decision, the RO granted service connection for the Veteran's left knee disability.  The RO assigned a 10 percent evaluation for the left knee disability under Diagnostic Code (DC) 5257, the criteria for evaluating other impairment of the knee.  38 C.F.R. § 4.71a.

The Veteran initially underwent left total knee arthroplasty in January 1999.  Following the Veteran's total knee replacement surgery, his left knee disability was re- evaluated under DC 5055, the criteria for evaluating knee replacement (prosthesis). 38 C.F.R. § 4.71a.  In a March 1999 rating decision, the RO assigned a temporary total evaluation for the left knee disability, effective from January 18, 1999 to February 28, 2000.  A 30 percent evaluation (the minimum rating assignable following knee replacement) was assigned effective March 1, 2000.

The Veteran filed his claim for increase in February 2000.  In a May 2000 rating decision the RO denied the Veteran's claim.  The current appeal arose from that decision.

In a February 2000 statement, the Veteran said that he still suffered from right hip and left knee pain.  He described the knee pain as a burning sensation.  The Veteran reported that he walked down stairs backwards and occasionally used a cane for long periods of walking.  

In an April 2000 VA joints examination; the examiner recorded the history of the Veteran's left knee disability.  The Veteran complained of a burning pain overlying the lateral portion of the knee with sharp pain in the calf.  He reported that his left knee was extremely stiff in the morning.  Daypro and Tylenol helped a little.  The Veteran did not have a knee brace and did not require application of ice or heat to help manage his knee disability.  He did use a cane when he expected to have prolonged periods of ambulation.  He reported that in prolonged periods of ambulation, his left knee subluxated approximately 40 percent of the time.  He could walk about 300 yards with pain as a limiting factor.  He was able to stand only about 15 minutes at a time and was unable to kneel.

Descending stairs required a backward approach due to his pain with weight bearing on the left knee.  He had no reported difficulty with ascending stairs; however, he needed a railing for support in both ascent and descent.  His maximal stair climbing was limited to two flights.

Objectively he was able to ambulate the length of the hallway (200 feet) to and from the examination room without distress, significant alteration in gait or use of assistive devices.  The examiner noted that he slightly favored his lower left extremity.

There was significant crepitus with flexion and extension of the left knee and there was a slight calor with palpation.  There was no erythema or edema and the contours of the left knee joint were approximately normal.  The patella was more mobile on the left than on the right.  He had well healed surgical scars that were without fixation to the underlying tissue or loss of significant tissue and were not tender to palpation.  Flexion of the left knee was limited to 110 degrees.  There was no anterior, posterior, lateral or medial instability; however, the maneuvers appeared to result in pain for the Veteran and produced significant crepitus/clicking sensations that were both palpable and audible.

X-rays showed no evidence of fracture or dislocation.  The tibial and femoral components of the total left knee prosthesis appeared to be intact.  There were no radiographic changes to suggest fluid within the left knee joint.

Private medical records dated January 2002 show that the Veteran was seen for a six to eight month history of persistent low back, buttock and thigh pain.  The history of the left knee replacement was noted.  On examination, there was no pain with left knee motion.  

The Veteran underwent an additional VA examination of his joints in January 2002.  The focus of this examination was on joints other than the right knee.  However, the strength of both the right quadriceps and hamstring was 4+/5.  

A February 2002 VA examination showed that the left knee was consistent with total knee arthroplasty.  There was no crepitus, grinding, laxity, or effusion.  

A September 2002 VA treatment record shows that the Veteran was seen for a psychiatric assessment of his chronic pain.  He reported that he is relatively pain free when at rest, but that the pain could be severe if he moved.  He was uncertain what he could do for pain at this point.  He said that he was unable to walk up stairs or grades and so avoided them.  This report does not contain any specific reference to the left knee but instead addresses the Veteran's overall problem with pain due to multiple joint problems. 

In an October 2002 VA treatment record, the Veteran complained that he had chronic pain and did not feel like any surgeries alleviated his pain.  He also complained of difficulty navigating stairs due to severe knee pain, especially on the left side where he had the knee replacement.  

Objectively range of motion in the left knee was from -5 to 100 degrees.  He had no edema, erythema or warmth of the joint.  He had normal muscle bulk and tone and full strength bilaterally.  Sensory examination was intact.  His gait was slowed but steady and he did not use any assistive devices.

Other October 2002 VA treatment records note that the Veteran was undergoing physical therapy for his total knee replacement to include general conditioning.  

January 2003 VA psychiatric treatment records note that the Veteran continued to complain of bilateral knee pain.  He had been too physically active recently at the swimming pool.  He was further noted to be using an exercise bike.  

In a January 6, 2004 letter, the Veteran's private doctor noted the Veteran's medical history, including the 1999 left knee replacement.  An examination showed dislodging of the patella component.  It appeared to be floating in the knee and was quite painful.  He had good stability, anterior and posterior drawer, and varus/valgus stress.  He was neurologically intact distally with good pulses.  An X-ray of the left knee showed left total knee arthroplasty with dislodged patella component.  The Veteran was informed that it would be necessary to repair the patella component with revision surgery.  

The Veteran underwent revision surgery in February 2004.  The preoperative and postoperative diagnosis was failed patella component left total knee arthroplasty.  

The Board finds that the evidence supports entitlement to a 60 percent evaluation for the period beginning January 6, 2004.  This is the date of the initial evidence to show the dislodging of the patella component of the Veteran's prosthetic knee.  This letter states that it appeared to be floating in the knee and that it was "quite painful" and the X-ray study obtained at this time was the first to confirm the dislodged patella.  The Board finds that these symptoms more nearly resemble those of the severe painful motion or weakness required for a 60 percent evaluation under the rating code for residuals of a knee replacement.  38 C.F.R. § 4.71a, Code 5055.  This is the highest schedular evaluation provided for this disability.  

The Board has considered entitlement to an evaluation in excess of 30 percent for the period prior to January 6, 2004, but this is not supported by the evidence.  The April 2000 VA examination notes that the left patella was more mobile than the right.  However, this same examination includes X-ray studies that showed no evidence of fracture or dislocation, and the tibial and femoral components of the total left knee prosthesis appeared to be intact.  These studies did not show dislodgement. 

The Board is aware that the Veteran had pain in his knee that was characterized as severe by the October 2002 VA examiner, trouble navigating stairs and significant crepitus/clicking sensations in the knee that were both palpable and audible during this time period.  However, objectively, he did not exhibit significant alteration of his gait in ambulation, and did not have limitation of extension or flexion sufficient to warrant a higher rating.  Additionally there was no demonstrated evidence of ankylosis.  The Board notes that the reference to severe pain in the October 2002 VA treatment note is contained in the history section of this note, which indicates that this is more likely the characterization of the Veteran and not the examiner.  The examination findings did not include objective evidence of severe pain.  In fact, the October 2002 examiner recommended the Veteran for a recreational pool program, physical therapy, and a home exercise program, and records show that the Veteran was using an exercise bike in January 2003.  The Board finds that the ability to participate in these activities is not consistent with a finding of severe pain.  For these reasons, the Board finds that an evaluation in excess of 30 percent for the left knee disability is not warranted for the time period prior to January 6, 2004. 

The Board has also considered entitlement to an increased evaluation on an extraschedular basis for the period before January 6, 2004, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the Veteran's left knee disability presented such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The symptoms produced by this disability consisted of limitation of motion, pain, and related findings, and are all specifically contemplated by the rating criteria.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

A 60 percent evaluation for a left knee disability status post total left knee replacement for the period from January 6, 2004 is granted, subject to the laws and regulations governing the award of monetary benefits. 

An evaluation in excess of 30 percent for a left knee disability status post total left knee replacement for the period prior to January 6, 2004 is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


